Bijur, J.
The only point involved in this appeal is whether the contract is to be read as one entitling the defendants to discharge the plaintiff, their employee, on the ground that they were dissatisfied with his work. The sole warrant for such a construction of the contract is contained in the second of the two recitals, which read as follows:
“ Whereas, the parties of the first part are desirous of securing the services of the party of the second part as General Manager for the Wholesale Sales Depart*223ment of the business of Corsets, Bust Supporters, Bust and Hip Reducers, and
“ Whereas, the party of the second part is desirous of obtaining and filling such position to the satisfaction of the parties of the first part. ’ ’ ■
The respondents cite a number of cases which hold, in substance, that in construing an agreement all parts must be read together and each part given its due weight, and that recitals of fact in an executed contract under seal are to be regarded as estoppels against the parties who make the statement. See, for example, Gail v. Gail, 127 App. Div. 892; Patterson v. Guardian Trust Co., 144 id. 863; Altman v. McMillin, 115 id. 234. I do not find that any of these cases are relevant, nor am I cited to any case which goes to the extreme extent, contended for by respondent, of holding that a mere casual recital of an obvious state of mind of the employee converts a contract of absolute employment for a definite time into one dependent upon the satisfaction of the employer with the work of the employee.
Seabury and Page, JJ., concur.
Judgment reversed and new trial granted, with costs to appellant to abide event.